          Case 1:20-cv-02556-JPC Document 16 Filed 02/24/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
TRUSTEES OF THE NEW YORK CITY DISTRICT                                 :
COUNCIL OF CARPENTERS PENSION FUND,                                    :
WELFARE FUND, ANNUITY FUND, AND                                        :
APPRENTICESHIP, JOURNEYMAN RETRAINING, :                                     20 Civ. 2556 (JPC)
EDUCATIONAL AND INDUSTRY FUND et al.,                                  :
                                                                       :   OPINION AND ORDER
                                    Petitioners,                       :
                                                                       :
                  -v-                                                  :
                                                                       :
                                                                       :
C K S WOODWORKS, INC.,                                                 :
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        Petitioners Trustees of the New York City District Council of Carpenters Pension Fund,

Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining, Educational and

Industry Fund; Trustees of the New York City Carpenters Relief and Charity Fund; the Carpenter

Contractor Alliance of Metropolitan New York; and the New York City District Council of

Carpenters have filed a petition seeking to confirm an arbitration award issued against Respondent

C K S Woodworks, Inc. (the “Petition”). Petitioners also seek to recover the attorney’s fees and

costs that they have incurred in moving to confirm that award. The Petition is unopposed, as

Respondent did not appear at the underlying arbitration hearing and has not appeared before this

Court. For the reasons set forth below, the Petition is granted, but with a reduction in the amount

of attorney’s fees awarded to Petitioners.
         Case 1:20-cv-02556-JPC Document 16 Filed 02/24/21 Page 2 of 11




                                      I.        Background

       A. Facts

       Petitioners brought this action under section 301 of the Labor Management Relations Act

of 1947 (“LMRA”), as amended, 29 U.S.C. § 185, to confirm and enforce an arbitrator’s award

(the “Award”) rendered pursuant to a collective bargaining agreement (the “CBA”) involving the

New York City District Council of Carpenters (the “Union”) and Respondent C K S Woodworks,

Inc. Dkt. 1 (“Pet.”) ¶ 1. Petitioners Trustees of the New York City District Council of Carpenters

Pension Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining,

Educational and Industry Fund (the “ERISA Funds”) are employer and employee trustees of

multiemployer labor management trust funds organized and operated pursuant to the Employee

Retirement Income Security Act of 1974 (“ERISA”). Id. ¶ 4. Petitioner Trustees of the New York

City District Council of Carpenters Charity Fund (the “Charity Fund”) are trustees of a charitable

organization established under section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. §

501(c)(3).   Id. ¶ 5. Petitioner Carpenter Contractor Alliance of Metropolitan New York

(collectively with the ERISA Funds and the Charity Fund, the “Funds”) is a not-for-profit

corporation. Id. ¶ 6. The Union is a labor organization and the certified bargaining representative

for certain employees of Respondent. Id. ¶ 7.

       On March 11, 2008, Respondent entered into an agreement with the United Brotherhood

of Carpenters and Joiners of America, which required that Respondent pay the “pension and/or

health and welfare contributions for an employee’s work in each locality” in accordance with the

terms of “the applicable collective bargaining agreement.” Id. ¶¶ 9-12; Pet. Exhibit A. The

applicable local CBA, in turn, required that Respondent make its books and records available for

an audit, in order to allow the Funds to ensure that Respondent was making the necessary benefit



                                                 2
         Case 1:20-cv-02556-JPC Document 16 Filed 02/24/21 Page 3 of 11




fund contributions under the CBA. Pet. ¶¶ 13-15, 21-22; id. Exhibit B (“CBA”) Article XV § 1.

The CBA also mandated that Respondent comply with the “Funds’ Collection Procedures, as may

be adopted by the Board of Trustees.” CBA Article XVI § 2; see Pet. Exhibit C (“Collection

Procedures”). The Collection Procedures provided that “[i]n the event that an employer refuses to

permit a[n] . . . audit upon request . . . the Fund Office shall determine the estimated amount of the

employer’s delinquent contributions based on the assumption that the employer’s weekly hours

subject to contributions for each week of the requested audit period are the highest number of

average hours reported per week for any period of four consecutive weeks during the audit period.”

Collection Procedures § IV(12).

       In accordance with the CBA and the Collection Procedures, Petitioners requested an audit

of Respondent’s files from March 2013 through present to determine if Respondent had paid the

proper contributions. Pet. ¶ 21. Respondent, however, refused to provide its books and records

for purposes of conducting an audit. Id. ¶ 22. The CBA provided that “[s]hould any dispute or

disagreement arise between the parties hereto . . . concerning any claim arising from payments to

the Fund of principal and/or interest which is allegedly due, either party may seek arbitration of

the dispute before the impartial arbitrator.” CBA Article XV § 7. The CBA and Collection

Procedures also provided that, should the Funds be required to arbitrate a dispute or file a lawsuit

over unpaid contributions, the Funds shall be entitled to collect, in addition to the delinquent

contributions: (1) interest on the unpaid contributions at the prime rate of Citibank plus 2%;

(2) liquidated damages in the amount of 20% of the unpaid contributions; and (3) reasonable costs

and attorney’s fees incurred by the Funds in collecting the delinquencies. See Pet. ¶ 20; CBA

Article XV § 6(a); Collection Procedures § V.




                                                  3
         Case 1:20-cv-02556-JPC Document 16 Filed 02/24/21 Page 4 of 11




       In accordance with the CBA, Petitioners initiated arbitration before Roger E. Maher, the

arbitrator designated under the CBA. Pet. ¶ 24. Arbitrator Maher held a hearing on October 7,

2019. See Pet. Exhibit E (“Award”) at 1. Respondent was notified of the proceeding and the

claims against it, but did not appear or request an adjournment. Id.; Pet ¶ 24. Arbitrator Maher

examined the evidence and rendered an award on January 8, 2020. See Award at 1-2. Arbitrator

Maher found that Respondent violated the CBA when it failed to permit the Funds to audit its

books and records, and ordered Respondent to pay the Funds the sum of $239,368.73, consisting

of: (1) an estimated principal deficiency of $167,198.62; (2) interest of $36,330.39; (3) liquidated

damages of $33,439.72; (4) court costs of $400; (5) attorney’s fees of $1,500; and (6) arbitrator’s

fees of $500. Id. at 3. The arbitrator also found that interest at the rate of 6.75% would accrue on

the Award from the date of the issuance of the Award. Id. Arbitrator Maher sent the Award to

Respondent via certified mail. Id. at 4. As of the date of the Petition, Respondent had failed to

pay any portion of the Award. Pet. ¶ 28.

       B. Procedural Background

       On March 25, 2020, Petitioners filed the Petition to confirm Arbitrator Maher’s Award.

See Pet. The case was previously assigned to the Honorable Andrew L. Carter. According to

docket, Petitioners served Respondent with the Petition on July 16, 2020. See Dkt. 9. On

September 29, 2020, with no response from Respondent, Petitioners requested that the Court treat

the Petition as an unopposed motion for summary judgment. Dkt. 10 (citing D.H. Blair & Co.,

Inc. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006)). The case was then reassigned to the

undersigned. On October 22, 2020, the Court ordered Respondent to file and serve any opposition

to the Petition by November 6, 2020. Dkt. 12. Petitioners filed proof of service of that Order the




                                                 4
           Case 1:20-cv-02556-JPC Document 16 Filed 02/24/21 Page 5 of 11




same day. Dkt. 13. Respondent has not submitted an opposition or otherwise appeared in this

action.

                                          II.    Discussion

          A. The Arbitration Award

             1. Applicable Law

          “The LMRA establishes a federal policy of promoting ‘industrial stabilization through the

collective bargaining agreement,’ with particular emphasis on private arbitration of grievances.”

Nat’l Football League Mgmt. Council v. Nat’l Football League Players Ass’n, 820 F.3d 527, 536

(2d Cir. 2016) (quoting United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S.

574, 578 (1960)). “Normally, confirmation of an arbitration award is ‘a summary proceeding that

merely makes what is already a final arbitration award a judgment of the court,’” D.H. Blair &

Co., 462 F.3d at 110 (quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984)), and

“[o]nly a ‘barely colorable justification for the outcome reached’ by the arbitrators is necessary to

confirm the award,” id. (quoting Landy Michaels Realty Corp. v. Local 32B–32J, Serv. Emps. Int’l

Union, 954 F.2d 794, 797 (2d Cir.1992)).

          Accordingly, judicial review of an arbitration award is “limited to determining whether the

arbitration proceedings and award met the minimum legal standards established by” the LMRA.

Nat’l Football League Mgmt. Council, 820 F.3d at 532. The Court “must simply ensure that the

arbitrator was ‘even arguably construing or applying the contract and acting within the scope of

his authority’ and did not ‘ignore the plain language of the contract.’” Id. (quoting United

Paperworks Int’l Union v. Misco, Inc., 484 U.S. 29, 38 (1987)). Under this standard, “even if an

arbitrator makes mistakes of fact or law, [a district court] may not disturb an award so long as [the

arbitrator] acted within the bounds of his bargained-for authority.” Id. In other words, “[a]s long



                                                   5
         Case 1:20-cv-02556-JPC Document 16 Filed 02/24/21 Page 6 of 11




as the award ‘“draws its essence from the collective bargaining agreement” and is not merely the

arbitrator’s “own brand of industrial justice,”’ it must be confirmed.” Id. at 537 (quoting Int’l Bhd.

of Elec. Workers v. Niagara Mohawk Power Corp., 143 F.3d 704, 714 (2d Cir. 1998)).

       If, as here, a petition to confirm an arbitration award is unopposed, courts generally treat

the petition “as akin to a motion for summary judgment.” D.H. Blair & Co., 462 F.3d at 109.

Although the Court grants significant defense to the arbitrator’s decision, as outlined above, an

unopposed confirmation petition must “fail where the undisputed facts fail to show that the moving

party is entitled to judgment as a matter of law.” Id. at 110.

           2. Analysis

       Here, Petitioners have demonstrated that there is no genuine issue of material fact

precluding summary judgment in their favor. Arbitrator Maher found that Respondent was bound

by the CBA, Pet. ¶ 10; Award at 1-2, which required that Respondent submit its books and records

to the Funds for an audit so that they could confirm that Respondent had made the contributions

required under the CBA, Pet. ¶¶ 13-15; Award at 1-2. The CBA also provided for arbitration in

the event of a dispute. Pet. ¶ 17; CBA Article XV § 7. Although Respondent failed to attend that

arbitration, Arbitrator Maher found that Respondent had notice of the arbitration. See Award at 1-

2. Before issuing the Award, the Arbitrator considered the “uncontroverted testimony and

evidence,” and concluded that Respondent had failed to make its books and records available, as

required by the CBA. Id. at 2; Pet. ¶ 26.

       The Award itself also appears to be proper. As noted above, the CBA and Collection

Procedures provide that, should the Funds be required to arbitrate a dispute or file a lawsuit over

unpaid contributions, the Funds shall be entitled to collect, in addition to the delinquent

contributions: (1) interest on the unpaid contributions at the prime rate of Citibank plus 2%;



                                                  6
           Case 1:20-cv-02556-JPC Document 16 Filed 02/24/21 Page 7 of 11




(2) liquidated damages in the amount of 20% of the unpaid contributions; and (3) reasonable costs

and attorney’s fees incurred by the Funds in collecting the delinquencies. See Pet. ¶ 20; CBA

Article XV § 6(a); Collection Procedures § V. In deciding the Award, Arbitrator Maher received

the summary report of the estimated principal deficiencies and found that it was adequate. See

Award at 2. “Although Petitioners have not presented this Court with copies of all the materials

on which the arbitrator relied, there is no reason to doubt the arbitrator’s interpretation of those

materials.” Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund,

Apprenticeship, Journeyman, Retraining, Educ. & Indus. Fund v. Mountaintop Cabinet Mfr.

Corp., No. 11 Civ. 8075 (JMF), 2012 WL 3756279, at *4 (S.D.N.Y. Aug. 29, 2012). Moreover,

there is “no indication that the arbitration decision was made arbitrarily, exceeded the arbitrator’s

jurisdiction, or otherwise was contrary to law.” Id. Accordingly, the Court confirms Petitioners’

timely application for confirmation of the Award amount. 1

       B. Petitioners’ Application for Attorney’s Fees, Costs, and Post-Judgment Interest

            1. Applicable Law

       Petitioners have also requested $818 in attorney’s fees and $75 in costs arising out of their

efforts to confirm the Award. Generally, “in a federal action, attorney’s fees cannot be recovered

by the successful party in the absence of statutory authority for the award,” which section 301 of

the LMRA does not provide. Int’l Chem. Workers Union, Local No. 227 v. BASF Wyandotte

Corp., 774 F.2d 43, 47 (2d Cir. 1985). However, a court may award attorney’s fees “[p]ursuant to

its inherent equitable powers . . . when the opposing counsel acts ‘in bad faith, vexatiously,



       1
          Although in the final paragraph of their memorandum of law in support of their Petition,
Petitioners requested that the Court also issue a “judgment . . . ordering Respondent to comply
with an audit covering March 26, 2013 to date,” Dkt. 5 at 8, Petitioners have since clarified that
they are not seeking such an order, see Dkt. 15.

                                                 7
           Case 1:20-cv-02556-JPC Document 16 Filed 02/24/21 Page 8 of 11




wantonly, or for oppressive reasons.’” Id. (quoting F.D. Rich Co. v. United States ex rel. Industrial

Lumber Co., 417 U.S. 116, 129 (1974)). “[W]hen a challenger refuses to abide by an arbitrator’s

decision without justification, attorney’s fees and costs may properly be awarded.” Id. (citation

and internal quotation marks omitted).

       In determining whether a requested fee is reasonable, courts look to the total hours billed

and the rates at which those hours were billed. “A reasonable hourly rate is ‘what a reasonable,

paying client would be willing to pay.’” N.Y.C. & Vicinity Dist. Council of Carpenters v. Plaza

Constr. Grp., Inc., No. 16 Civ. 1115 (GHW), 2016 WL 3951187, at *2 (S.D.N.Y. July 19, 2016)

(quoting Watkins v. Smith, No. 12 Civ. 4635 (DLC), 2015 WL 476867, at *3 (S.D.N.Y. Feb. 5,

2015)). An attorney’s hourly rate is considered reasonable when it is “in line with those [rates]

prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Trs. of the Mason Tenders Dist. Council Welfare Fund, Pension

Fund, Annuity Fund and Training Program Fund v. Stevenson Contracting Corp., No. 05 Civ.

5546 (GBD) (DF), 2008 WL 3155122, at *9 (S.D.N.Y. June 19, 2008) (alteration in original)

(internal quotation marks omitted) (quoting Blum v. Stenson, 465 U.S. 886, 895 n. 11 (1984)).

       To allow the Court to determine whether time was reasonably expended, “[a]pplications

for fee awards should generally be documented by contemporaneously created time records that

specify, for each attorney, the date, the hours expended, and the nature of the work done.” Kirsch

v. Fleet St., Ltd., 148 F.3d 149, 173 (2d Cir. 1998). “Hours that are ‘excessive, redundant, or

otherwise unnecessary’ are to be excluded.” Id. (quoting Hensley v. Eckerhart, 461 U.S. 424, 434

(1983)).




                                                 8
         Case 1:20-cv-02556-JPC Document 16 Filed 02/24/21 Page 9 of 11




           2. Analysis

       Respondent has failed to appear or defend this action, and therefore has offered no

justification for failing to abide by the arbitrator’s decision. See N.Y.C. Dist. Council of Carpenters

Pension Fund v. Angel Const. Grp., LLC, No. 08 Civ. 9061 (RJS), 2009 WL 256009, at *3

(S.D.N.Y. Feb. 3, 2009) (“Here, Defendant has failed to appear or in any way defend this

confirmation action, and thus it is axiomatic that Defendant has offered no justification for its

failure to abide by the Award.”). In addition, the CBA provides that the prevailing party in any

action to enforce it is entitled to reasonable attorney’s fees and costs. See CBA Article XV § 6.

Accordingly, the Court concludes that an award of fees and costs is proper in this case.

       In support of their application for fees, Petitioners have provided an invoice reflecting one

hour of partner time, billed at a rate of $350 per hour, and 3.9 hours of legal assistant time, billed

at a rate of $120 per hour. Pet. Exhibit F; see Pet. ¶¶ 34, 35, 37. As an initial matter, the Court

concludes that the 4.9 hours spent on this case are reasonable and are not duplicative.

       The Court next turns to the requested hourly rates. The one hour of partner time is

attributed to Nicole Marimon, a 2014 graduate of Fordham University School of Law, who attests

that she has “regularly served as lead counsel for multiemployer benefit plans in ERISA litigation.”

Pet. ¶ 34. “Over the course of this past year, [Ms. Marimon] has sought and been awarded fees at

a rate between $275 to $300 per hour by courts in this Circuit . . . .” Trs. of N.Y.C. Dist. Council

of Carpenters Pension Fund, Welfare Fund, Annuity Fund, & Apprenticeship, Journeyman

Retraining, Educ. & Indus. Fund v. JB Squared Constr. Corp., No. 20 Civ. 2659 (KPF), 2020 WL

6825693, at *6 (S.D.N.Y. Nov. 19, 2020) (collecting cases). In many of the cases in which Ms.

Marimon has sought a rate of $350, courts have reduced her rate to between $300 and $325. See,

e.g., Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund, &



                                                  9
        Case 1:20-cv-02556-JPC Document 16 Filed 02/24/21 Page 10 of 11




Apprenticeship, Journeyman Retraining, Educ. & Indus. Fund v. Triangle Enter. NYC, Inc., No.

20 Civ. 793 (RA), 2020 WL 2306484, at *5 (S.D.N.Y. May 8, 2020) (reducing Ms. Marimon’s

fee from the $350 requested to $300 because a “rate of $300 per hour is generally considered

reasonable for partners litigating petitions to confirm an arbitration award in this district”); JB

Squared Constr. Corp., 2020 WL 6825693, at *6 (reducing Ms. Marimon’s fee to $325); Matter

of Arbitration Between Finkel & Allstate Elec. Corp., No. 18 Civ. 3798 (CBA) (RML), 2020 WL

1864877, at *4 (E.D.N.Y. Apr. 14, 2020) (reducing Ms. Marimon’s fees to $250 for her time billed

as an associate and $300 for her time billed as a partner). In accordance with the above, the Court

concludes that a rate of $325 is appropriate for Ms. Marimon’s fee.

       The Court concludes that the requested rate of $120 for legal assistants is reasonable. See

Triangle Enter. NYC, Inc., 2020 WL 2306484, at *6 (“Numerous courts in this district have

deemed this rate to be reasonable.”).

       Accordingly, Petitioners’ request for attorney’s fees is granted, but at a reduced hourly rate

of $325 for Ms. Marimon. Petitioners are therefore entitled to $793 in attorney’s fees. The Court

also grants Petitioners $75 in costs, which is a standard cost to bring actions in this District. See

id.

       Finally, the Court awards post-judgment interest “from the date of the entry of the

judgment,” as provided for in 28 U.S.C. § 1961(a).

                                        III.    Conclusion

       For the reasons stated above, the Petition is granted. The Clerk of the Court is respectfully

directed to enter judgment in the amount of $240,236.73, which consists of the arbitration award

of $239,368.73, attorney’s fees in the amount of $793, and costs in the amount of $75. The Court

also awards interest at a rate of 6.75% on the arbitration award from the date of that award, January



                                                 10
        Case 1:20-cv-02556-JPC Document 16 Filed 02/24/21 Page 11 of 11




8, 2020, through the date of the judgment. Post-judgment interest will accrue at the statutory rate.

The Clerk of the Court is also respectfully directed to close this case.

       SO ORDERED.

Dated: February 24, 2021                            __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                          United States District Judge




                                                 11
